DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 12/24/21. In view of Examiner’s amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-15 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of recognizing hand gestures and using different cameras to captures and recognize hand signals. However, The prior art of record does not teach or suggest in a single reference or combination of references an image labeling system having the polyhedral structure having a first internal surface that is facing in a first direction toward an inner region of the structure and a second internal surface that is facing in a second direction toward the inner region of the structure, the structure being dimensioned to fit a human hand, and a labeling device configured to receive two or more image data of a hand placed within the support framework from the at least two cameras, including from the first camera and the second camera, wherein the labeling device is configured to generate, via computer readable instructions executing a labeling operation values on the hand in the two or more image data, wherein the two or more image data and the label values are employed to train a machine learning model or a deep learning model associated with hand gesture recognition, as recited in independent claim

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

March 24, 2022




                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  Authorization to the Examiner’s amendment was given by Mr. T. Paul 

Tanpitukpongse  (Reg. No. 71,589) on 03/24/22. 


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

1. 	(Currently Amended) An image labeling system, comprising:
a support framework, the support framework being a polyhedral structure constructed by a plurality of support members, the polyhedral structure having a first internal surface that is facing in a first direction toward an inner region of the structure and a second internal surface that is facing in a second direction toward the inner region of the structure, the structure being dimensioned to fit a human hand;
at least two cameras mounted on at least two support membersmembers, including a first camera mounted on the first internal surface and a second camera mounted on the second internal surface, to acquire a first view in the first direction and a second view in the second direction; and
a labeling device configured to receive two or more image data of a hand placed within the support framework from including from the first camera and the second camera, wherein the labeling device is configured to generate, via computer readable instructions executing a labeling operation,values on the [[a]] hand in the two or more image data; 
wherein the two or more image data and the label values are employed to train a machine learning model or a deep learning model associated with hand gesture recognition.

2. 	(Currently Amended) The image labeling system according to claim 1, wherein the support framework is a 

3. 	(Currently Amended) The image labeling system according to claim 1, wherein a central region of a first support memberof the plurality of support members includes a mounting hole set for attachment of a camera of the plurality of cameras

4.	(Currently Amended) The image labeling system according to claim 1, wherein an edge region of a first support member of the plurality of support members includes a splicing hole set for attachment of one or more adjacent support members

5. 	(Currently Amended) The image labeling system according to claim 1, wherein the support members

6. 	(Currently Amended) The image labeling system according to claim 1, wherein the shape of a support membermembersmember, a square member, or a regular polygon member.

7. 	(Currently Amended) The image labeling system according to claim 1, wherein a support membermembersincludes an open notch.

8. 	(Currently Amended) The image labeling system according to claim 1, wherein the labeling operation is executed by instructions to perform processes, including:
recognize a bounding box of the hand in the two or more image data 
recognize two-dimensional key points of the hand in the two or more image data 
recognize three-dimensional key points of the hand n the two or more image data 
recognize a gesture of the hand in the two or more image data 
recognize a pose of a specific part of the hand in the two or more image data 
recognize a finger bone length of the hand in the two or more image data 

, by instructions, to output an indication that informs 

10.	(Currently Amended) The image labeling system according to claim 1, wherein the labeling device is further configured to recognize two or more image data image data , wherein the two or more images belonging to the same are captured with different angle of views.

11. 	(Currently Amended) The image labeling system according to claim 1, further comprising: a controller or trigger shutters of the at least two cameras to start image recordation simultaneously.

12. 	(Currently Amended) The image labeling system according to claim 1, further comprising: environmental control equipment to control one or more environment conditions of the ambient environment around 

13. 	(Currently Amended) The image labeling system according to claim 1, further comprising: a mobile platform configured to support the support framework and be movable carrying the support framework.

14.	(New) The image labeling system of claim 1 further comprising:
	a local or networked server to store the two or more image data and the label values.

15.	(New) The image labeling system of claim 1, wherein the two of more image data each comprise an image, video, or continuous set of acquired images, acquired by the first and second cameras at different angles of view of a same target object.
  
4.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
March 24, 2022